In support of its motion for summary judgment dismissing the third-party complaint insofar as asserted against it by the appellant, the third-party defendant County of Nassau failed to make a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, its motion should have been denied regardless of the sufficiency of the papers submitted in opposition (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Fisher, J.E, Miller, Eng and Hall, JJ., concur.